DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from the September 24, and September 26, 2002 judgments of the Lucas County Court of Common Pleas which denied, respectively, appellant Mark Logan's petition for postconviction relief and motion for transcripts.1  Pursuant to App.R. 11.1(E) and 6th Dist.Loc.R. 12(F), we hereby render our decision. Because we find that the trial court properly dismissed appellant's postconviction petition as being untimely, we find that appellant's assignment of error, set forth in L-02-1315, is not well taken.  As to L-02-1359, we find that, assuming that the trial court erred in denying appellant's request for transcripts, such error is moot based upon our finding that appellant's postconviction petition was untimely. Appellant's assignment of error in L-02-1359 is found not well taken.
 {¶ 2} Upon consideration whereof, we find that substantial justice was done the party complaining, and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
                           JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Richard W. Knepper, J., Mark L. Pietrykowski, J., and Arlene Singer,J., CONCUR.
1 Appellant filed separate notices of appeal from the September 24, and September 26, 2002 judgments.  On December 13, 2002, the cases were consolidated for purposes of appeal.